Citation Nr: 0518302	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  95-18 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service connected schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from June 1980 to June 1982.

This appeal arises from rating decisions of the Atlanta, 
Georgia Regional Office (RO).  The Board notes that the 
additional issue of entitlement to a total disability rating 
based on individual unemployability due to service connected 
disability is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Under the old rating criteria, the veteran's 
schizophrenia is productive of active psychotic 
manifestations of such extent, severity, depth, and 
persistence as to produce total social and industrial 
inadaptability.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service connected schizophrenia have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.126, 4.130 (2004); Diagnostic Code 9203 (as in effect prior 
to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision in August 1982, service connection was 
granted for schizophrenia and a 10 percent evaluation was 
assigned.  By rating action in November 2002, a 30 percent 
rating was assigned for schizophrenia.  The instant appeal 
concerns the claim for a rating in excess of the currently 
assigned 30 percent disability rating.

A January to February 1994 VA hospital summary indicates that 
the veteran had been admitted for alcohol and drug abuse.  
The veteran apparently drank episodically.  He complained of 
family problems, legal problems, job problems, and nerves.  
The diagnoses included chronic paranoid schizophrenia.  A 
Global Assessment of Functioning (GAF) score of 58 was 
assigned.  For the past year, a GAF score of 55 was assessed. 

A January 1995 VA medical report includes a GAF score of 
50/45.

A January 1995 VA social work report indicates that the 
veteran lived with his parents.  He was separated from his 
spouse.  His support system also included a brother.  The 
veteran was unemployed. The veteran had a history of 
schizophrenia dating back to the 1980s and polysubstance 
abuse.  

An October to December 1994 VA hospital report shows that the 
veteran wished to receive help with his cocaine addiction.  
He had a history of paranoid schizophrenia and he was on 
psychotropic medication.  He stated that his auditory 
hallucinations had been worse.  It was noted that the veteran 
did well during his inpatient stay.  He was cooperative and 
he participated in all phases of therapy.  At the time of 
discharge, it was noted that the veteran was not employable.  
The discharge diagnoses were chronic paranoid schizophrenia 
with acute exacerbation and cocaine dependence.  A GAF score 
of 45 was assigned with a highest score in the past year of 
55.

A December 1994 to January 1995 VA hospital summary shows 
that a GAF score of 50 was assigned.  

A January 1999 VA treatment note indicates that the veteran 
reported that he had not used drugs or alcohol in a number of 
years.  The veteran was very psychotic, but he denied having 
auditory or visual hallucinations.  Because he was very 
psychotic, it was noted that he needed to continue taking 
antipsychotic medications.  The assessment was chronic 
paranoid schizophrenia with acute exacerbation probably due 
to a lack of medication.  A GAF score of 20 was noted.  

A December 1999 VA hospital record includes a diagnosis of 
paranoid schizophrenia in exacerbation due to non-compliance 
with medications.  GAF on admission was 35 and on discharge 
was 45.  It was opined that the veteran was unemployable due 
to the severity, chronicity, and complexity of his 
psychiatric disability.

An April 2000 VA hospital report shows that the veteran had 
reported an increase in audio hallucinations over the past 
month.  He was on three psychotropic medications.  A current 
GAF score of 47 and scores from 40 to 49 in the past year 
were assigned.

On VA psychiatric examination in May 2002, it was noted that 
no medical record was available for review, but the claims 
folder had been available and reviewed prior to this 
evaluation.  The veteran had been hospitalized 15 to 20 times 
since separation from service.  He had been treated at the VA 
outpatient clinic since the mid-1980s.  He was receiving 
medications and had been divorced for nine years.  He had not 
worked since 1992.  Current problems with schizophrenia 
included an inability to hold a job, auditory hallucinations, 
suicidal ideations, delusions, and an inability to work under 
pressure.  The diagnosis was schizophrenia and a GAF score of 
50 was assessed.   

Service connection is in effect for chronic paranoid type 
schizophrenia, evaluated as 30 percent disabling under DC 
9203 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part. 4.  

The Court has held that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue (as is the situation here), the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In this case, the Board will 
focus on the evidence of record since the date of the 
veteran's increased rating claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

New rating criteria for psychiatric disabilities were 
promulgated and have been in effect since November 7, 1996.  
As the veteran's claim was filed prior to the implementation 
date, both the old and new rating criteria will be applied in 
the evaluation of his claim.

Under the old diagnostic criteria, in effect prior to 
November 7, 1996, a 30 percent rating is assigned when there 
is definite impairment of social and industrial adaptability; 
a 50 percent rating is assigned when there is considerable 
impairment of social and industrial adaptability; a 70 
percent rating is assigned for schizophrenia with lesser 
symptomatology than required for a 100 percent rating such as 
to produce severe impairment of social and industrial 
adaptability; and a 100 percent rating is assigned when there 
are active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability.  

In Hood v. Brown, 4 Vet. App 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was 'qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
matter that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for it decision.  In a 
precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous and moderately large in 
degree".  It represents a degree of social and industrial 
that is "more than moderate but less than large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).  

Under the new diagnostic criteria for psychiatric disability, 
effective November 7, 1996, a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events); a 
50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9400, 
9411, 9421 (2004).

Upon review of the claims file, the Board finds that the 
evidence supports the assignment of a 100 percent evaluation 
for paranoid schizophrenia under the old rating criteria.  
The record shows that the veteran has received ongoing 
treatment to include numerous hospitalizations as well as 
ongoing outpatient care for his schizophrenia during the 
period on appeal.  He has also been placed on multiple 
psychotropic medications.  The record shows that different 
types and amounts of medication have been administered.  
Nonetheless, the veteran suffers from continuing symptoms 
such as delusions, hallucinations, suicidal ideation, and 
auditory hallucinations.  During the time period encompassed 
by this appeal, the veteran was divorced and he has had 
little social contact with anyone beside his parents and an 
older brother.  In short, the veteran's profound 
schizophrenic symptoms have continued despite ongoing efforts 
to control and limit symptoms through treatment and 
medications. 

The veteran has not been unemployed on any significant basis 
at any time during this appeal.  For the overwhelming 
majority of the time, he has not been employed at all.  
Outpatient notes from 2002 show that he briefly worked on a 
part-time basis.  In December 1994, on discharge from 
hospitalization, it was opined that the veteran was not 
employable.  In December 1999, it was opined that the veteran 
was unemployable due to the severity, chronicity, and 
complexity of his psychiatric disability.  This assessment 
provides a rather accurate summation of the veteran's 
industrial inadaptability due to schizophrenia.  Treatment 
notes demonstrate an inability to deal with work related 
pressure compounded by continuing psychotic symptomatology.

On VA examination in May 2002, it was concluded that current 
problems included an inability to hold a job, auditory 
hallucinations, and delusions.  A GAF score of 50 was 
assessed.  A score of 50 denotes an individual who has 
serious symptoms and serious impairment in social and 
occupational functioning, for example, an individual who has 
no friends and is unable to hold a job.  GAF scores during 
the pendency of this appeal have averaged in the 45 to 50 
range.  A low score of 20 in January 1999 when the veteran 
was very delusional due to non-compliance with medications 
and high scores in the 65 to 70 range on some outpatient 
notes in 2002 are the exceptions in this case.  

In summary, the medical evidence demonstrates that the 
veteran's schizophrenia is productive of active psychotic 
manifestations of such extent, severity, depth, and 
persistence as to produce total social and industrial 
inadaptability.  Therefore, after reviewing the clinical 
record and resolving any remaining reasonable doubt in the 
veteran's favor, the Board finds that the evidence supports 
the assignment of a 100 percent evaluation for paranoid 
schizophrenia.  In view of the determination that a 100 
percent evaluation is warranted under the old rating 
criteria, the Board need not address the application of the 
new rating criteria.

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), imposes certain 
notification requirements and clarified VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
In this regard, the Board notes that the instant claim for a 
higher schedular evaluation for the service connected 
paranoid schizophrenia is being granted in full.  
Consequently, a determination as to whether the provisions of 
the VCAA have been complied with has been rendered 
immaterial.


ORDER

Entitlement to a 100 percent rating for the service connected 
schizophrenia is granted, subject to the law and regulations 
governing the payment of monetary benefits.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


